ORDER OF SUSPENSION UPON CONVICTION
The Indiana Supreme Court Disciplinary Commission filed a "Notice of Conviction and Request for Suspension" pursuant to Admission and Discipline Rule 28, Section 10(e), as amended May 25, 1998.
This Court, being duly advised, now finds that the Respondent, Gregory Nelson Holmes, is an attorney duly admitted to practice law in the. State of Indiana, having been so admitted on November 19, 1987. We find further that he was convicted on June 3, 1998, in the Jefferson County, Kentucky Circuit Court, Case Number 92 CR 2650, of three counts, namely, Bigamy, a Class D Felony, Bribery of a Public Servant, a Class D Felony, and Theft by Deception of Over One Hundred Dollars, a Class D Felony. This Court finds further that, pursuant to Admis.Dise.R. 28(11)(a) and (b), the Respondent should be suspended from the practice of law in this state pending further order of this Court or final determination of any resulting disciplinary proceeding.
IT IS, THEREFORE, ORDERED that Gregory Nelson Holmes is suspended from the practice of law effective thirty (80) days from the date of this order. Pursuant 'to Admis.Dise.R. 23(11)(b), the Respondent may, within twenty (20) days from the date of this order, assert in writing any deficiency that establishes why the suspension should not take effect.
The Clerk of this Court is directed to send notice of this Order to the parties and their attorneys by certified or registered mail and to all other entities by regular mail pursuant to Admis.Disc.R. 23(8)(d).
*635Done at Indianapolis, Indiana, this day 22nd of October, 1998.
/s/ Randall T. Shepard Chief Justice of Indiana
All Justice concur.